Citation Nr: 1545700	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  06-10 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling prior to October 3, 2008.


REPRESENTATION

Appellant represented by:	Robert v. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to January 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2003 and January 2005 rating decisions. 

Subsequently, in an October 2008 rating decision, the RO increased the evaluation assigned to this disability to 70 percent, effective October 3, 2008.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation was still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

Thereafter, in September 2012, the Board issued a decision denying a higher initial rating for PTSD, evaluated as 50 percent disabling prior to October 3, 2008, and as 70 percent disabling since October 3, 2008, as well as the issue of entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).

In a January 2013 Joint Motion for Remand (JMR), the parties requested that the Court return the issues of entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling prior to October 3, 2008, and TDIU, to the Board for further action.  The issue of entitlement to a higher rating from October 3, 2008, was specifically abandoned by the JMR.

In a February 2013 Court order, the Court specifically indicated that the motion for remand was granted "only to the extent that it denied entitlement to an initial rating for PTSD prior to October 3, 2008" and remanded the case to the Board for further action.  The Court order does not mention that the issue of entitlement to TDIU was also being remanded.  On the contrary, the Court specifically stated that "[t]he appeal as to the remaining issue was dismissed." The Board is bound by the Court Order and no ability to dispute or modify orders of the Court.  As the Court Order is limited to the rating for PTSD prior to October 3, 2008, the Board cannot consider the issue of TDIU. 

However, the Veteran's attorney, in an August 2013 correspondence, reasserted his prior contention that the Veteran is currently unemployable as a result of his PTSD. An August 2015 rating decision denied entitlement to TDIU, and the Veteran's claim file does not show any appeal has yet been filed as to this issue.  Therefore, the issue of TDIU is not before the Board at this time.  

This issue was remanded for further development in October 2013.  All requested development having been completed, this claim now returns again before the Board.


FINDINGS OF FACT

For the period prior to October 3, 2008, the Veteran's PTSD was manifested by complaints of poor short-term memory, anxiety, depression, occasional panic attacks, social isolation and withdrawal, anhedonia, insomnia, irritability, anger outbursts, and intermittent suicidal ideation; the evidence does not show that the Veteran's PTSD was manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood during this period.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD prior to October 3, 2008, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353  (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in September 2002, May 2008, and March 2010, as well as prior remands, most recently in October 2013, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (1) (2014); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, the March 2010 letter advised him as to the disability rating and effective date elements of his claims.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112   (2007). 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA medical records are in the claims file.  The Board notes that the Veteran indicated in an April 2010 statement that he sought treatment at the VA Medical Center (VAMC) in Los Angeles, California, from 1993 to 1995.  On August 4, 2011, a memorandum was issued which determined that treatment records for the Veteran from January 1993 to December 1995 from the West Los Angeles VAMC could not be found.  In an August 4, 2011, Report of General Information, the Veteran stated that he did not have copies of these records or any other records to submit.  Additionally, the Board notes that unsuccessful attempts were made to obtain the Veteran's employment records from the Los Angeles Unified School District.  The Veteran was notified in a September 27, 2010, letter that VA was unable to obtain these records.  He did not provide further information with regard to this letter.  Additionally, the Veteran indicated in an April 2010 statement that his retirement/disability from the Los Angeles Unified School District in 1993 was not related to his current PTSD disability.  The Board also notes that a May 2010 request for records from Kaiser Permanente was returned as undeliverable.  The Veteran was notified of such in a June 2010 letter and directed to provide VA a current and complete address for Kaiser Permanente if he would like VA to try again to obtain these records.  The Veteran did not provide further information with regard to these records.  As such, all records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589   (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran with VA examinations with regard to his service-connected PTSD with the most recent examination conducted in May 2014 with a November 2014 addendum.   See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no objective evidence indicating that there has been a material change in the severity of this service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2014). The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The information obtained during this examination combined with the remainder of the evidentiary record is sufficient to rate the Veteran's PTSD under the appropriate diagnostic criteria.  Likewise, the examination reports address the impact that the Veteran's PTSD has on occupational and social functioning.   The Board therefore concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).



Legal Criteria

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2014).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board notes that the Veteran's service-connected PTSD disorder is evaluated under Diagnostic Code 9411.  The regulations establish a general rating formula for mental disabilities.  See 38 C.F.R. § 4.130 (2014).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

 See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242   (1995); see also, Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record. 

 

Factual Background 

The Veteran is seeking entitlement to higher initial ratings for PTSD, evaluated as 50 percent disabling prior to October 3, 2008.  After a careful review of the record and for reasons and bases expressed immediately below, the Board finds that an increased rating for the Veteran's PTSD is not warranted. 

VA treatment records from 2002 reflected that the Veteran was moderately depressed with mild restricted affect.  He was alert, oriented, and cooperative. Thought process was noted as logical, linear, and coherent. His attention was intact. Insight and judgment were fair.  The Veteran reported paranoid ideation.  In an April 2003 VA treatment record, the Veteran was noted as having a GAF score of 43. 

The Veteran underwent a VA examination in October 2004.  He reported nightmares and indicated that he found it difficult to be in a room filled with people. He had difficulty forming lasting relationships.  He was overly critical and irritable. He startled easily, had difficulty falling asleep, had difficulty talking to people, and was somewhat isolated socially.  The Veteran did a lot of community service and enjoyed traveling occasionally and fishing.  He had 2 foster children in his home and has had as many as 4 children in his home.  He started a nonprofit organization with some friends, which was an advocate for students, parents, and teachers.  He had a few close friends and his best friend recently moved to Texas.  He got angry easily.  He was occasionally depressed and had vague suicidal thoughts but no attempts and had not sought any psychiatric treatment for his depressive thoughts and feelings.  His appetite was poor.  He had been doing an exercise program.  His libido was good, and his memory and concentration appeared to be intact. 

The Veteran was noted to be alert and oriented to time, place, and person.  He was neatly groomed.  His recent and past memory was grossly intact.  He appeared to be slight depressed and withdrawn but was not tearful or suicidal.  There was no evidence of hallucinations or delusions.  His thought content was clear, logical, goal directed, and easy to follow and understand.  His judgment and impulse control appeared to be intact.  There was no evidence of obsessive or ritualistic behavior, which interfered with routine activities.  The rate and flow of speech was normal, logical, and easy to understand.  There was no evidence of panic attacks or untoward anxiety which interfered with his activities of daily living.  The Veteran appeared to be depressed slightly but was not tearful or suicidal.  There was no impairment in impulse control.  There seemed to be some impairment in his ability to fall and stay asleep, and he only sleep approximately 5 hours per night and it is interrupted.  His GAF score was noted as 60. 

The Veteran underwent a VA examination in January 2006 as well.  The Veteran indicated that he got in fights on the job as school security.  The Veteran reported isolation and depression.  He avoided social situations.  The Veteran's thought processes overall were logical, coherent, and relevant.  He was noted as an articulate, verbal, well-dressed, and well-groomed individual.   He was intact but not always cooperative with the questioning.  He exhibited good social skills.  He seemed intelligent, and his speech was well understood.  Rapport was difficult to establish.  He was well oriented to time, place, person, and situation.  His affect was spontaneous and his reasoning was good.  Fund of general information was good. He exhibited no psychomotor slowing or agitation.  His verbal comprehension was good as was his concentration.  He stated that his short-term memory was poor and that he required prompts, notes, and lists in order to keep himself on track at times. Overall, his sensorium was clear.   He indicated that sometimes he had anxiety and occasional panic attacks. He endorsed depression, insomnia, crying spells, and anhedonia.  He denied auditory or visual hallucinations.  He had paranoia and hypervigilance.  He reported a history of suicidal ideas, as well as homicidal ideas at times, especially when he was threatened with a machete in his own home.  The Veteran was noted as having a GAF score of 55. 

In August 2006, the Veteran also underwent a VA examination.  The Veteran reported sleep-related problems and indicated that he did not relate to others.  It was noted that, overall, he was quite vague when it came to symptoms of emotional distress and seemed to have fairly infrequent symptoms of PTSD.  The Veteran reported that he was physically disabled from working.  The Veteran indicated that he had problems related to PTSD in his early years working and in his marriage.  He stated that he was a heavy drinker and slapped his wife a couple of times. 

The examiner noted that the Veteran was an articulate, verbal, well-dressed, and well-groomed individual.  He exhibited fairly good social skills, and his speech was well understood.  He was well-oriented to time, place, person, and situation.  His affect was normal, and his reasoning was good.  He exhibited no psychomotor slurring or gravitation.  His verbal comprehension was good, as well as his concentration.  He complained of poor short-term memory.  His sensorium was clear.  He indicated that sometimes he had anxiety and occasional panic attacks. He endorsed depression, insomnia, appetite disturbance, occasional crying spells, anhedonia, and nightmares.  He reported flying off the handle with his temper the day before and indicated that he was a little paranoid.  He indicated homicidal ideas, but denied having any hallucinations or suicidal ideas. 

The examiner opined that the Veteran's PTSD is certainly not worsened and may be less serious than the current rating by VA suggests.  The examiner further opined that malingering is a consideration in this current MMPI.  The Veteran was noted as having a GAF score of 55 to 60.  The examiner stated that the Veteran seemed to be exaggerating his current symptoms of emotional distress, which even at best were quite vague and nonspecific.  The examiner stated that much if not most of the Veteran's problems stem from his substance abuse and dependency as well as his character disorder. 

In June 2008, several statements were submitted on behalf of the Veteran by acquaintances and relatives.  These statements documented observations that the Veteran was irritated easily, always on edge, said things that did not make sense, demonstrated angry and suspicious behavior, was sometimes violent, and was withdrawn and fearful.

In October 2008, the Veteran also underwent a VA examination.  The claims file was reviewed.  The Veteran reported that he could not form or maintain normal male and female relationships.  He felt like he did not fit in with other people or in social situations, and he remained isolated.  The Veteran reported that he did not have a lot of friends and did not feel that people are basically good.  He contended that it was difficult for him to show affection, and he worried that he did not feel a lot of emotion.  He also noted serious problems with irritability and anger outbursts. He related an incident several weeks prior where he got angry with a woman that he was dating and became enraged to the point that he felt he was losing control.  It was noted that the Veteran's primary occupation was a security officer for the Unified School District of Los Angeles for over 20 years from 1973 to 1993.  He was placed on disability retirement after he injured his back in a motor vehicle accident and has not worked since that time.  The Veteran reported that when he was working as a security officer, he was able to hide his mental health problems at work, but he did miss work sometimes, and at other times, he was drunk at work. He reports that he has not tried to work since 1993. 

The examiner noted that the Veteran's description sounds as though he was mildly to moderately impaired in terms of occupational functioning secondary to psychiatric symptoms.  The Veteran reported that he found it hard to get close to people and to maintain relationships.  He indicated continuing problems with isolation and social withdrawal.  The Veteran reported that his children and stepchildren are the bright spots in his life.  He reported an estranged relationship with one son.  He does not maintain contact with friends back in the Los Angeles area.  The Veteran spent some of his leisure time going to the gym or golfing.  He reported that he also enjoys reading and watching television.  The examiner concluded that the Veteran manifests a moderate level of social impairment secondary to symptoms of PTSD.  Most of this impairment is in the form of social withdrawal and isolation.  The examiner noted that the Veteran was well-groomed and evidenced good hygiene.  His speech and communication were normal in rate, rhythm, tone, and volume.  His thought processes were clear, logical, goal-directed, and coherent.  His thought content was relevant and appropriate.  His behavior was appropriate, and he denied a history of delusions and hallucinations.  His mood was reported as dour and negative.  His affect was constricted.  The Veteran endorsed suicidal ideation but indicated that he has never made any plans nor does he have intent to act on any of these thoughts.  The Veteran denied homicidal ideation.  The Veteran was oriented in all spheres.  He evidenced mild deficits in attention and concentration as well as mild deficits in memory.  He evidenced a good general fund of information, and his abstract reasoning skills and social judgment are intact. The Veteran's psychological insight appeared to be moderate.  The Veteran reported that sometimes he missed work due to these symptoms and missed work due to drinking or at times was drunk on the job.  The Veteran indicated that his social withdrawal, isolation, and inability to trust others leads to significant social impairments.  A GAF score of 51 was assigned.  The Board recognizes that this examination, and all later evidence cited below, is out of the date range on appeal, however, the Board finds this examination and other evidence cited below relevant as it talks about the Veteran's condition and employment history as it was during the appellate period, and therefore, should be taken into consideration.

At the June 2009 hearing, the Veteran asserted that he had issues with hallucinations, difficulty concentrating, impaired impulse control, and suicidal thoughts. 

The Board notes that the Veteran underwent a VA examination in April 2011.  The examiner noted that the Veteran had no outpatient therapy, no hospitalization for mental illness, and reported that his last mental health treatment consisted of group therapy in 2005.  It was noted that the Veteran had been unemployed since 1993, when he worked for the Los Angeles School District as a security supervisor.  He started with the district in 1972 and was promoted to supervisor after 10 years, but was injured in a car accident that led to his disability retirement from the district.  The examiner noted that the Veteran's description sounds as though he was mildly to moderately impaired in terms of occupational functioning secondary to psychiatric symptoms.  The Veteran reported that he did not know how he was able to stay on the job due to his drinking. 

It was noted that the Veteran lived alone and had been married 3 times.  He had no family in Texas.  He talked to one sister on the phone.  He also had a son in Minnesota, with whom he does not have much contact, and a son in prison.  He reported that he had the closest bond with his stepson.  The Veteran contended that he had friends in Texas when he moved there, but had not maintained the friendships.  He did not meet a lot of people.  He stated that the loneliness weighed him down.  He dated occasionally, maybe twice per year.  He volunteered at the Black Academy of Arts and Letters to mentor and helped out with special events. He stated that he reduced his activities because he was irritated as "most of the men down there were gay..."  One made advances and the Veteran felt he would hurt the guy.  The Veteran reported that he watched television, read, went to the park once in a while, went to concerts in the park, fished, and went to the gym 3 to 4 times per week.  The Veteran denied a history of assault or assault behaviors and suicide attempts. 

No impairment of thought process or communication, delusions, or hallucinations were noted.  He had mild paranoia related to the government, civil society, and climate change.  His grooming was adequate.  The Veteran reported that he was depressed.  His affect was congruent to content.  The Veteran reported fleeting thoughts of suicide without plan or intent.  He denied thoughts of harm to others.  His orientation to person, place, situation, date, and time were intact.  The Veteran reported that he forgot phone numbers, made notes, and forgot names.  He denied obsessive ritualistic behavior that interferes with routine activities.  His rate and flow of speech were within normal limits.  When he was really stressed out, he broke out in a rash but no symptoms of panic attacks were reported.  The Veteran reported isolating himself and experiencing depression and anxiety.  Nothing significant was noted with regard to impulse control.  The Veteran reported a poor appetite. 

The examiner concluded by noting that there was essentially no change in the Veteran's employability since the previous VA examination.  The Veteran was retired due to an automobile accident in the 1990's.  He had a 20-year career with the Los Angeles Unified School District.  The Veteran reported feeling on guard. He did not note specific issues beyond this that would indicate he is unemployable. The Veteran was not unemployable due to PTSD.  PTSD symptoms would result in deficiencies in most of the following areas: work, school, family relations, judgment, thinking, and mood.  Current symptoms suggest that he would be moderately impaired if he returned to work, primarily due to problems forming effective work relationships, secondary to suspiciousness about people's motives and behavior.  He was noted as having a GAF score of 55-60.  In July 2011, an addendum was provided, in which it was indicated that the claims file had been reviewed.

The Veteran received a private vocational assessment in April 2013.  This assessment was performed by an independent vocational consultant, who stated that he reviewed the Veteran's entire claims file and held a telephone conversation with him, to create his assessment.  The consultant stated that in his opinion the Veteran's psychological symptoms prevented him from continuing to work full time as of January 1993, although he did attempt to work part time as a security guard for 15 hours a week in 1994-1995, with this ending due to the same psychiatric problems. His last full employment was at age 48, and he has not worked in any full time capacity since then.  The Veteran has had trouble working since 1993, and functioning in a competitive work environment.  The consultant indicated that, while a motor vehicle accident ended the Veteran's employment, he had been exhausting in excess of all available leave time for the two years prior, due to his PTSD.  The consultant opined that the Veteran had been unable to work competitively due to his PTSD since leaving his position in 2003.  The vocational consultant indicated that it was his opinion that the Veteran's service connected PTSD had resulted in his inability to secure and follow a substantially gainful occupation since 2003.  The Board has considered this assessment, however, it is not based on an in person examination of the Veteran, just a telephone interview, and a review of the Veteran's claims file, which the Board finds of less probative value than an actual in person evaluation.  Further, it has some inaccuracies, such as the dates of the Veteran's employment.

Pursuant to the Board's October 2013 remand, the Veteran was provided with another VA examination in May 2014, in order to attempt to provide the Veteran with an accurate assessment of his condition prior to October 2008.  At that time, the examiner noted the Veteran's past medical history, although she was lacking access to some of the Veteran's VA medical records.  Specifically noted was the Veteran's report of retiring in 1993, which the Veteran reported was required due to physical disabilities, which he sustained from motor vehicle accidents.  He reported having odd jobs since that time, but he never again sustained consistent employment, and he cited his physical disabilities as preventing that.  The examiner also conducted an examination of the Veteran's current symptomatology.

The Veteran was noted to have received no significant mental health intervention since July 2003.  He did participate in therapy sessions for 12 weeks from 2002 to 2003.  

The examiner noted that the results of this examination continued to support a diagnosis of PTSD.  In this Veteran's case, he has been suffering with chronic symptoms since his return to civilian life following his participation in the Vietnam War.  Specifically, he described a longstanding history of intrusive memories, nightmares, avoidance of thoughts and feelings, associated with Vietnam trauma, marked emotional detachment, affect restriction, sleep disturbance, concentration difficulties, intense irritability, and hypervigilance.  In addition, the Veteran verbalized significant changes in cognition, insofar as he began perceiving the world and others as far more hostile, threatening, and cruel, than he did prior to his combat experience.

The examiner indicated that the question of the Veteran's functioning prior to October 2008 was a difficult one.  The Veteran has participated in almost no mental health treatment and had limited work history after medically retiring from a long time job in 1993.  Based on the Veteran's current clinical presentation, coupled with the scant collateral data that does exist, the examiner indicated that it was her opinion that, prior to October 2008, there existed "occupational and social impairment with reduced reliability and productivity."  Although the Veteran was undoubtedly experiencing the mental health symptoms that he continues to manifest, it appeared that his occupational functioning was compromised primarily by physical health issues.

An addendum to this opinion was provided in November 2014.  At that time, the examiner noted that she did not have the Veteran's claims file available to her previously, but that she had now been provided with a hard copy of the Veteran's claims file, and had reviewed it completely, including the April 2013 opinion from a vocational consultant.  The examiner indicated that because this person was retained by the Veteran, she did not feel this was an objective opinion.  Further, the examiner noted that the opinion contained several errors in the conclusion section, including the fact that the Veteran had retired in 2003, when in fact he retired in 1993.

The examiner continued that, given the dearth of mental health treatment that the Veteran has received, it is reasonable to assume that the Veteran's symptoms have remained rather stagnant over the years.   The examiner agreed that the Veteran had PTSD, and that symptomatology related to that rendered it difficult for him to perform at the level at which he may have been able to had he not suffered from this condition.  However, in her opinion, there had never existed any evidence that indicated that the Veteran was, at any time, totally unemployable due to his PTSD symptomatology.  To the contrary, the Veteran was able to work until sustaining a back injury in a motor vehicle accident.  Therefore, the examiner indicated that it was her opinion that prior to 2008 and beyond, that the Veteran manifested "occupational and social impairment with reduced reliability and productivity" due to his service connected PTSD, but not total unemployability.

Upon review of the claims file, the Board concludes that the evidence of record does not reflect that the Veteran's PTSD meets the criteria for an evaluation in excess of 50 percent prior to October 3, 2008.  Prior to October 3, 2008, the evidence of record does not reflect that the Veteran's PTSD was manifested by obsessional rituals which interfered with his routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting his ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; or the inability to establish and maintain effective relationships. 

On the contrary, the record reflects that the Veteran was alert, oriented, and cooperative with a logical, linear, and coherent thought process.  While the Veteran reported difficulty forming lasting relationships in October 2004, it was also noted that he performed a lot of community service and fostered children in his home.  The October 2004 examination report notes no evidence of obsessive or ritualistic behavior that interfered with routine activities.  However, he was noted to have some impairment in his ability to fall and stay asleep.  The January 2006 examination report notes that, although rapport was difficult to establish, the Veteran had good social skills. 

While the August 2006 examination report notes that the Veteran reported sleep problems and did not relate to others, the Veteran was quite vague when it came to symptoms of emotional distress and seemed to have fairly infrequent symptoms of PTSD. While the Veteran complained of symptoms such as depression, insomnia, appetite disturbance, crying spells, anhedonia, and nightmares, the examiner noted that the Veteran's PTSD may be less serious than his current rating suggests and that the Veteran appeared to be exaggerating his symptoms. 

The Board acknowledges that the Veteran reported at the August 2006 VA examination report that he had flown off the handle the day before, and he reported throughout this period of time that he had difficulty relating to others or being around others.  Additionally, the Board notes that the Veteran reported a history of suicidal ideas at the January 2006 VA examination report, and he has consistently reported depression.  However, he also specifically denied having suicidal ideas at the August 2006 VA examination, and, in the October 2004 VA examination report, it was noted that the Veteran appeared to be depressed slightly but not suicidal. 

In the report of October 2008 VA examination, the Veteran's symptomatology was noted to be consistent with a finding of mildly to moderately impaired in terms of occupational and social functioning secondary to his service connected psychiatric symptoms.  He reported some thoughts of suicide, but with no plant or intent.  Most of his impairments were in the form of social withdrawal and isolation, though he was able to maintain relationships with some family and friends.

At the Veteran's April 2011 VA examination, it was noted that the Veteran had received no psychiatric treatment for 6 years.  He had fleeting thoughts of suicide without plan or intent.  He had some problems with isolation and trusting people; the examiner stated that there were essentially no changes in the Veteran's condition since his last examination.

The Board has considered the private vocational assessment dated April 2013 which indicated that in his opinion, the Veteran's psychological symptoms prevented him from working full time as of January 1993.  As noted above, the Board finds this opinion of diminished probative value, as it is not based on an in person examination of the Veteran, but rather, a telephone interview, and it mistakenly indicated that the Veteran retired in 2003, when in fact he retired in 1993.  As such, the Board is also unconvinced that this opinion was offered based on a thorough and complete review of the Veteran's claims file.

The Veteran had a further examination in May 2014, with an addendum opinion in November 2014, indicating full review of the Veteran's claims file.  While the examiner fully examined the Veteran, he focused on the question of the Veteran's functioning prior to October.  The examiner concluded that, prior to that time, there existed "occupational and social impairment with reduced reliability and productivity", which, under the relevant diagnostic code, would warrant no more than a 50 percent rating.  The examiner indicated that, although the Veteran had symptomatology, it appeared that his occupational functioning was compromised primarily by physical health issues.

Moreover, while the Veteran has reported feeling depressed, the medical evidence of record does not suggest that he has near-continuous depression affecting his ability to function independently, appropriately and effectively during this period. While the Board has considered the Veteran's complaints and assertions, the Board ultimately finds that the majority of the criteria for a 70 percent evaluation have not been met on a consistent basis, and the Veteran's PTSD symptoms are more in keeping with the criteria for a 50 percent evaluation prior to October 3, 2008.  For these reasons, the Board concludes that an evaluation in excess of 50 percent for PTSD prior to October 3, 2008, is not warranted. 

In rendering this decision, the Board has taken into account that the Veteran's GAF score has been recorded as ranging from 43 to 60.  According to the GAF scale, scores ranging from 41 to 50 can reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See DSM-IV at 47.  Scores ranging from 51 to 60 can reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See DSM-IV at 47. The Board has considered the Veteran's GAF scores and finds that the symptoms associated with the Veteran's PTSD do not warrant more than a 50 percent rating prior to October 3, 2008.

Thus, considering all evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's PTSD, prior to October 2008, met the criteria for an evaluation higher than 50 percent.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and an increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to a higher initial rating for PTSD, evaluated as 50 percent disabling prior to October 3, 2008, is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


